DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, drawn to an electrode assembly in the reply filed on April 19, 2022 is acknowledged.
Claim Objections
Claims 7 and 11 are objected to because of the following informalities:
Claim 7, line 2: “selected from a group comprising” should be “selected from a group consisting of”
Claim 7, line 4: “selected from a group comprising” should be “selected from a group consisting of”
A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924).  The listing of specified alternatives within a Markush claim is referred to as a Markush group or Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003) (citing to several sources that describe Markush groups).  Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196. MPEP 2117(I).
Claim 11, line 2: “the carbon comprising the coating layer” should be “the carbon of the coating layer” to be consistent with the limitation “a coating layer comprising at least 90% carbon by weight of the coating layer” as recited in claim 1
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 1 recites the broad recitation “at least 90%”, and the claim also recites "at least 95%" and "at least 98%" which are the narrower statements of the range/limitation;
Claim 2 recites the broad recitation “a steel”, and the claim also recites "a stainless steel" and "wherein the electrical conductor consists of the stainless steel" which are the narrower statements of the range/limitation;
Claim 4 recites the broad recitation “a second metal”, and the claim also recites "titanium or chromium" which is the narrower statement of the range/limitation;
Claim 4 recites the broad recitation “a range from 0.001 µm to 10 µm”, and the claim also recites "a range from 0.01 µm to 1 µm " which is the narrower statement of the range/limitation;
Claim 6 recites the broad recitation “a third metal”, and the claim also recites "titanium or chromium" which is the narrower statement of the range/limitation;
Claim 9 recites the broad recitation “a range of from 0.1 to 1.0 mm”, and the claim also recites "a range of from 0.25 to 0.75 mm" and “a range of from 0.4 to 0.6 mm” which are the narrower statements of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Subsequent dependent claims 2-11 are rejected due to their dependencies on rejected base claim 1.
Regarding claims 2, 9, and 11, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takoh (WO 2010/004690A1).
Regarding claim 1, Takoh teaches an electrode assembly for Electroanalysis (Fig. 1; page 9, para. 2, lines 1-2: the carbon electrode 10 functions as a working electrode of the electrochemical sensor), the electrode assembly comprising 
a support (Fig. 1; page 3, last para. lines 1-2: an insulating substrate 1, a conductive layer 2; page 4, para. 1, lines 2-3: the carbon film 3 is used as the first carbon layer; here the insulating substrate 1, the conductive layer 2, and the carbon film 3 are together deemed to be the support) and 
a porous carbon electrode (Fig. 1; page 4, para. 1, lines 3-4: the water permeable carbon layer 4 is used as the second carbon layer), 
wherein the support comprises an electrical conductor (Fig. 1; page 3, last para., line 2: a conductive layer 2) comprising a first metal (page 4, para. 5, line 2-3: the conductive layer 2 may be formed of a conductive film of Cr, Ti, W or the like), 
wherein the electrical conductor has a coating layer (Fig. 1; page 4, para. 1, lines 2-3: the carbon film 3) comprising at least 90% carbon by weight of the coating layer (the carbon film 3 is deemed to be a coating layer comprising 100% carbon), 
wherein the coating layer is provided over at least 90%, preferably at least 95%, more preferably at least 98% of a surface of the electrical conductor (Fig. 1: indicating the carbon film 3 is over the top surface of the conductive layer 2 and covers 100% of its top surface; page 5, para. 1, lines 1-2: the carbon film 3 is formed so as to cover all the surfaces including the side surface of the conductive layer 2, the conductive layer 2 is completely protected) and 
wherein the coating layer is arranged to, in use, electrically couple with the porous carbon electrode (page 5, para. 3, lines 1-5: by having π electrons, the carbon film 3 shows conductivity and forming a π- π interaction with the π electron of the water permeable carbon layer 4; Fig. 1: indicating the carbon film 3; is arranged to be in contact with the water permeable carbon layer 4 and thus it electrically couples with the water permeable carbon layer 4).

Regarding claim 2, Takoh teaches the first metal comprises titanium (page 4, para. 5, line 2-3: the conductive layer 2 may be formed of a conductive film of Ti).
The limitations “or a titanium alloy and/or a first alloy, for example a steel, preferably a stainless steel, more preferably wherein the electrical conductor consists of the stainless steel” of the materials of the first metal is optional and are not required in the prior art. 

Regarding claim 3, Takoh teaches the support comprises a first interlayer (Fig. 9; page 11, para. 6, last three lines: the carbon film 3 is used as the first carbon layer, the water permeable carbon layer 4 is used as the second carbon layer, and the carbon film 30 is used as the third carbon layer; here, the third carbon layer, i.e., the carbon film 30, is deemed to be a first interlayer) arranged between the electrical conductor and the coating layer (Fig. 9: indicating the carbon film 30 arranged between the electrical conductor, i.e., the conductive layer 2, and the coating layer, i.e., the carbon film 3).

Regarding claim 5, Takoh teaches wherein the support comprises a second interlayer (page 11, para. 7, lines 2-4: the carbon film 3 and the carbon film 30 may be formed by laminating two or more carbon films 3 having different SP2/SP3 values; thus the carbon film 3 may be one layer as shown in Fig. 1 or two layers, i.e., the carbon film 3 and the carbon film 30, as shown in Fig. 9 or three layers of carbon films 3; in the example of three layers of carbon films 3, the third carbon film 3 is deemed to be the second interlayer) arranged between the electrical conductor and the coating layer (when there are three carbon films 3 between the conductive layer 2 and the water permeable carbon layer 4, the uppermost carbon film is deemed to be the coating layer, and the middle carbon film is deemed to be the second interlayer, and the lowermost carbon film is deemed to be the first interlayer; thus the second interlayer is between the conductive layer 2 and the uppermost carbon film layer, i.e., the coating layer).

Regarding claim 6, Takoh teaches the second interlayer (as applied to claim 5 there are three carbon films 3 between the conductive layer 2 and the water permeable carbon layer 4, the uppermost carbon film is deemed to be the coating layer, and the middle carbon film is deemed to be the second interlayer, and the lowermost carbon film is deemed to be the first interlayer) is adjacent to the coating layer (the middle carbon film, i.e., the second interlayer, is adjacent to the uppermost carbon film, i.e., the coating layer), wherein the second interlayer comprises carbon (page 11, para. 7, lines 2-4: the carbon film 3 and the carbon film 30 may be formed by laminating two or more carbon films 3 having different SP2/SP3 values; thus any layer of the carbon film layers is deemed to be another carbon film 3 with different SP2/SP3 values) and a third metal, preferably titanium (page 5, para. 7, lines 1-2, 4-5: the carbon film 3 may contain elements other than carbon; by including an element other than carbon, the conductivity of the carbon 3 is improved; for example, Ti), and wherein a composition of the second interlayer is provided as a gradient composition (page 12, para. 5, lines 2-5: each composition of the conductive layer 2/the intermediate layer/the carbon film 3 gradually increases from the surface of the substrate in the vertical direction to form the mixed gradient composition layer). 

Regarding claim 7, Takoh teaches the porous carbon electrode is a carbon powder (page 7, para. 1, lines 2-3: the water permeable carbon layer is a layer in which powered carbon having a nanostructure is immobilized). 
The limitations “a glassy carbon foam, a carbon aerogels” and “a woven or non-woven carbon fibre electrode, wherein the woven or non-woven carbon fibre electrode is selected from a group comprising: a graphite felt (GF) electrode, a woven carbon fibre cloth electrode, a non-woven carbon fibre cloth electrode, a carbon fibre veil electrode, a chopped carbon fibre electrode and a carbon fibre paper electrode” are optional and not required in the prior art. 

Regarding claim 8, Takoh teaches the support comprises a retaining member (Fig. 1; page 3, last para. lines 1-2: an insulating substrate 1, which is deemed to be the retaining member), arranged to retain the electrode thereon (Fig. 1: indicating the insulating substrate 1 retaining the upper layers including the water permeable carbon layer 4 that is deemed to be the porous carbon electrode). 
The limitation “the woven or non-woven carbon fibre” is optional in claim 7 on which claim 8 depends and not required in the prior art. 

Regarding claim 10, Takoh teaches the coating layer (Fig. 1: the carbon film 3) comprises a non-porous coating layer (page 4, para. 8, lines 1-4: the carbon film 3 has a dense film structure; even if it is immersed in a solution for a long time, there is no penetration of the solution into the inside of the carbon film 3; thus the carbon film 3 is deemed to be a non-porous coating layer).

Regarding claim 11, Takoh teaches the carbon comprising the coating layer is graphite, for example amorphous graphite (page 5, para. 6, line 1: the carbon film 3 preferably contains carbon having an amorphous structure; last four lines: for example, in graphite, one sharp peak is observed in the vicinity of 1584 cm-1, whereas in the carbon film having an amorphous structure, it is known that a broad peak is observed around 1584 cm-1).
The limitations “partially crystalline, crystalline and/or microcrystalline graphite” are optional and not required in the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takoh.
Regarding claim 4, Takoh discloses all limitations of claim 3 as applied to claim 3.  Takoh further discloses the first interlayer is adjacent to the electrical conductor (Fig. 9: indicating the carbon film 30 adjacent to the conductive layer 2) and wherein the first interlayer (Fig. 9: the carbon film 30) comprises a second metal, preferably titanium (page 11, para. 7, lines 2-4: the carbon film 3 and the carbon film 30 may be formed by laminating two or more carbon films 3 having different SP2/SP3 values; thus the carbon film 30 is deemed to be another carbon film 3 with different SP2/SP3 values; page 5, para. 7, lines 1-2, 4-5: the carbon film 3 may contain elements other than carbon, by including an element other than carbon, the conductivity of the carbon 3 is improved; for example, Ti; thus the carbon film comprises titanium) 
Takoh does not explicitly disclose the first interlayer having a thickness in a range from 0.001 µm to 10 µm, preferably in a range from 0.01 µm to 1 µm.
However, Takoh teaches the thickness of the carbon film 3 is not particularly limited, but it is preferably 0.02 µm or more and 20 µm or less (page 6, para. 4, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takoh by adjusting the thickness of the first interlayer layer (i.e., Fig. 9: the carbon film 30) within the claimed range because they are suitable thickness for the carbon film.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takoh in view of Smith (R.E.G. Smith, The electrochemical characterization of graphite felts, Journal of Electroanalytical Chemistry 2015(747) page 29-38).
Regarding claim 9, Takoh discloses all limitations of claim 1 as applied to claim 1.  Takoh does not explicitly disclose the support is provided as a wire and wherein the wire has a diameter in a range of from 0.1 to 1.0 mm, preferably in a range of from 0.25 to 0.75 mm, more preferably in a range of from 0.4 to 0.6 mm, for example 0.5 mm. 
However, Smith teaches graphite felt (GF) electrode for Electroanalysis (page 29, Col. 2, para. 2, last three lines).  The GF used was GFD 2.5 with a nominal thickness of 2.8 mm (Fig. 1; page 30, Col. 1, para. 3, lines 1-2).  A 0.5 mm (diameter) platinum wire “fish hook” was passed through the felt to secure it and provide a good electrical connection to the whole of the felt piece (Fig. 2; page 30, Col. 1, para. 3, lines 5-8).  Thus, Smith teaches the support is provided as a wire to support the GF electrode and wherein the wire has a diameter of 0.5 mm (Fig. 2, page 30, Col. 1, para. 3, lines 5-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takoh by substituting the conductive layer with the platinum wire to support the electrode as taught by Smith because the “fish hook” platinum wire is a suitable support to secure the electrode for electrochemical measurement, e.g., cyclic voltammetry (page 30, Col. 1, para. 3, lines 5-11).  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  Furthermore, the combination of Takoh and Smith would necessarily result in the carbon films (i.e., the coating layer) provided on the platinum wire surface and electrically couples with the porous carbon electrode (i.e., the GF electrode).  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takoh and Smith by adjusting the platinum wire diameter within the claimed ranges because they are suitable diameter ranges about 0.5 mm for the “fish hook” platinum wire to secure the GF electrode.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795